Case: 15-10668   Date Filed: 07/16/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10668
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00020-MW-CAS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JAMES DERRICK BRASWELL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 16, 2015)

Before JORDAN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10668    Date Filed: 07/16/2015   Page: 2 of 2


      Chet Kaufman, appointed counsel for James Derrick Braswell in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Braswell’s conviction and sentence is

AFFIRMED.




                                         2